COURT OF APPEALS OF VIRGINIA


            Present: Judges Beales, Decker and AtLee
PUBLISHED


            Argued at Salem, Virginia


            KELAND ONEAL SHELTON, S/K/A
             KELAND O’NEAL SHELTON
                                                                                OPINION BY
            v.     Record No. 0327-15-3                                  JUDGE RANDOLPH A. BEALES
                                                                              FEBRUARY 9, 2016
            COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF HENRY COUNTY
                                           Martin F. Clark, Jr., Judge

                           (Kimberly R. Belongia, on brief), for appellant. Appellant
                           submitting on brief.

                           Aaron J. Campbell, Assistant Attorney General (Mark R. Herring,
                           Attorney General, on brief), for appellee.


                   Keland Shelton (appellant) was convicted following a bench trial of assault and battery of

            a law-enforcement officer in violation of Code § 18.2-57(C) and escape from custody by force or

            violence in violation of Code § 18.2-478. The trial court sentenced appellant to a total of ten

            years in prison, with eight years and one month suspended. The trial court also ordered appellant

            to “make restitution in the amount of $9,281.72 to the victim” for injuries sustained by

            Lieutenant Davis. Appellant contests the trial court’s order of restitution, arguing that the court

            erred in finding that the restitution amount of $9,281.72 is causally connected to the assault and

            battery of a law enforcement officer. For the following reasons, we affirm the trial court.

                                                     I. BACKGROUND

                   We consider the evidence on appeal “in the light most favorable to the Commonwealth, as

            we must since it was the prevailing party” in the trial court. Beasley v. Commonwealth, 60
Va. App. 381, 391, 728 S.E.2d 499, 504 (2012) (quoting Riner v. Commonwealth, 268 Va. 296,
330, 601 S.E.2d 555, 574 (2004)). So viewed, the evidence at trial was that on September 8, 2013,

Investigator Travis Hambrick, Lieutenant Wayne Davis, and a Deputy Stone of the Henry

County Sheriff’s Office went to appellant’s home on Rock Hill Community Road to serve an

arrest warrant on appellant. As Investigator Hambrick knocked on the side door of the residence,

the officers heard movements inside the house. After approximately two minutes, appellant’s

brother answered the door. Appellant’s brother told the officers that he had not seen appellant,

but he allowed the officers to come inside to look around. Once inside the residence,

Investigator Hambrick located an attic access cover that was partially open. At that time,

Investigator Hambrick announced to appellant that he knew appellant was hiding in the attic and

told him that he needed to come down. Appellant – who was hiding in the attic – responded to

Investigator Hambrick by stating, “Okay. You got me. I’m coming down.”

       Appellant jumped down through the wood cover on the attic, broke it, and landed on his

feet between Investigator Hambrick and Lieutenant Davis. Appellant saw that Investigator

Hambrick had his weapon drawn, so he put his hands in the air and said, “You’ve got me.”

Investigator Hambrick holstered his weapon and grabbed appellant’s right arm. He informed

appellant he was under arrest and attempted to handcuff him. At that moment, appellant pushed

Investigator Hambrick away with a “stiff arm” like motion, and ran out of the residence.

Investigator Hambrick testified that appellant was wearing nothing but his underwear and socks

and had been sweating profusely. Investigator Hambrick stated that the push, as well as the fact

that appellant was “sweating so bad,” caused him to lose his grip on appellant’s arm.

       Lieutenant Davis pursued appellant on foot as he ran out of the residence into a

neighbor’s yard and towards the woods. Appellant jumped over a brush pile during his escape.

As Lieutenant Davis jumped over that same pile, his right foot landed on a large rock that was

concealed by high weeds and he fell to the ground injured. Lieutenant Davis suffered a stress
                                               -2-
fracture of his ankle, a tear of his Achilles tendon, a fracture of his right hand, and a sprain of his

hip. The medical expenses for the injuries he sustained totaled $9,281.72.

        After a bench trial, appellant was convicted of assault and battery of a law enforcement

officer in violation of Code § 18.2-57(C) and escape from custody by force or violence in

violation of Code § 18.2-478. The trial court sentenced appellant to a total of ten years in prison,

with eight years and one month suspended – and also ordered appellant to “make restitution in

the amount of $9,281.72 to the victim” for the injuries sustained by Lieutenant Davis. In

announcing its ruling, the trial court stated:

                The escape was just so foolish and let me address the restitution
                issue, in conjunction with that. I think restitution is appropriate.
                There is no temporal break; if you apply a but-for test, it certainly
                works. But for his fleeing, this officer would not have been
                chasing him and would not have – I think it was his knee he tore
                all up. It wouldn’t have happened. More importantly, if you read
                the restitution cases and I didn’t know this issue was coming up
                today, but I think that it’s reasonable relationship between the
                offense and the remedy and restitution sought. Yeah; you don’t get
                to pay – if somebody breaks in your house there is a case that says
                you don’t get to put up video cameras. But, I mean, I think if you
                look at this in a civil standard and in the standard for restitution,
                you know, his flight caused this problem and it is certainly
                reasonably related and it is certainly a but-for test. It certainly fits
                that, so I think restitution is appropriate, with interest.

(Emphasis added). This appeal followed.

                                            II. ANALYSIS

                                       A. Standard of Review

        Appellant argues that the trial court erred when it found that the restitution amount of

$9,281.72 was causally connected to the assault and battery on a law enforcement officer. We

review a trial court’s decisions on restitution and other sentencing matters under an abuse of

discretion standard. See Burriesci v. Commonwealth, 59 Va. App. 50, 55, 717 S.E.2d 140, 143

(2011); Alger v. Commonwealth, 19 Va. App. 252, 257, 450 S.E.2d 765, 768 (1994). Although
                                                 -3-
it is within the trial court’s discretion, the scope of restitution is limited “to payments for

‘damages or losses caused by the offense.’” Howell v. Commonwealth, 274 Va. 737, 740, 652
S.E.2d 107, 108 (2007) (citing Code §§ 19.2-303, -305(B)). The Supreme Court stated, “Costs

that result only indirectly from the offense, that are a step removed from the defendant’s conduct,

are too remote and are inappropriate for a restitution payment.” Id. at 741, 652 S.E.2d at 109.

                 B. The Restitution Award was the Result of the Escape Conviction

        When this Court granted appellant’s petition for appeal, the order of the Court instructed the

parties “to address (1) whether the restitution was the result of the assault and battery conviction, the

escape conviction, or both and (2) the effect of the answer to that question on the appeal.”

Appellant argues in his brief that the “restitution amount of $9,281.72 is causally connected to the

assault and battery on a law enforcement officer.” We find that, contrary to the assertions of

appellant, the trial court awarded restitution in this matter as a result of injuries that were caused to

the pursuing officer by appellant’s escape from the custody of law enforcement.

        A trial court “speaks through its orders and those orders are presumed to accurately reflect

what transpired.” McBride v. Commonwealth, 24 Va. App. 30, 35, 480 S.E.2d 126, 128 (1997).

“However, in construing an order of a lower court that does not conflict with the transcript, a

reviewing court may consider the lower court’s statements from the bench to determine what

construction a lower court has placed on its own order.” Anonymous B v. Anonymous C, 51
Va. App. 657, 672, 660 S.E.2d 307, 314 (2008) (citing Fredericksburg Constr. Co. v. J.W. Wyne

Excavating, Inc., 260 Va. 137, 144 , 530 S.E.2d 148, 152 (2000)). While the sentencing order does

not expressly state that the restitution award was specific to one offense, our review of the transcript

of the sentencing hearing reveals that the trial court clearly awarded restitution as a result of

appellant’s escape offense.



                                                   -4-
        Our conclusion that the trial court judge awarded restitution for the escape conviction is

supported by numerous statements made by the trial judge at the sentencing hearing. First, the trial

judge states, “The escape was just so foolish and let me address the restitution issue, in conjunction

with that. I think restitution is·appropriate.” The court goes on to state, “But for his fleeing, this

officer would not have been chasing him and would not have – I think it was his knee he tore all up.

It wouldn’t have happened.” Finally, the trial judge concludes, “If you look at this in a civil

standard and in the standard for restitution, you know, his flight caused this problem and it is

certainly reasonably related and it is certainly a but-for test.” From the trial court record, we

conclude that the only reasonable interpretation of the trial court’s statements is that the trial court

awarded restitution for injuries caused by appellant’s unlawful escape from custody.

                 C. Appellant’s Escape was the Direct Cause of the Officer’s Injuries

        Reviewing the evidence before the trial court, we agree with the trial judge that

appellant’s escape from custody was the direct cause of Lieutenant Davis’s injuries. The court

has authority under the Virginia Code to order that the defendant “make at least partial

restitution” to an “aggrieved party or parties for damages or loss caused by” the offense or

offenses for which the defendant was convicted. Code §§ 19.2-303 and 19.2-305(B); see also

Code § 19.2-305.1(A). According to the Supreme Court in Howell, these sentencing statutes

have “limited the scope of restitution a court may order to payments for ‘damages or losses

caused by the offense.’” Howell, 274 Va. at 740, 652 S.E.2d at 108. In short, the Supreme

Court, in interpreting the scope of restitution allowed by these statutes, has held that restitution is

proper only when a victim’s financial loss is actually “caused by the offense” – not when the

financial loss is only “related to” the offense. Id. at 741, 652 S.E.2d at 109.

        In Howell, the defendant burglarized the victims’ business. After the burglary, the

owners said they “felt forced to install a new security system at their business” because one of
                                                   -5-
the owners no longer felt comfortable being alone in the building. Id. at 740, 652 S.E.2d at 108.

The cost of this security system was included in the amount of restitution ordered by the trial

court. Id. at 739, 652 S.E.2d at 108. This Court affirmed the restitution order, holding that it

“was reasonably related to Howell’s criminal activities,” but the Supreme Court subsequently

reversed the restitution order, holding that “the installation of a security system, while related to

Howell’s burglary, was not caused by the offense as required by Code §§ 19.2-303, -305(B), -

305.1(A).” Id. at 739, 741, 652 S.E.2d at 108, 109. The Court explained that the “attenuation”

was “too great” to warrant ordering restitution for the cost of installing the security system,

which included the first eight months of premiums for the company’s monitoring of the security

system. Id. at 741, 652 S.E.2d at 109.

       The relevant holding of the Supreme Court in Howell states, “Costs that result only

indirectly from the offense, that are a step removed from the defendant’s conduct, are too remote

and are inappropriate for a restitution payment.” Id. Unlike the award of restitution for the cost

of a security system in Howell, the evidence in this case is undisputed1 that appellant’s escape

from custody was a “but for” cause of Lieutenant Davis’s injuries. Appellant was convicted of

escape from police custody by force and violence. When appellant broke free from police

custody by shoving Investigator Hambrick, Lieutenant Davis pursued appellant on foot as he ran

out of his residence toward the woods. During his escape, appellant jumped over a brush pile as

Davis followed. When Lieutenant Davis jumped over that same pile, his right foot landed on a

large rock that was concealed by high weeds, and he sustained serious injuries – including a



       1
          Even appellant generally recognized that restitution was proper in this case, having
stated at the sentencing hearing that “I would reiterate my apology to [the officers] and also kind
of extend my hand, as far as I want to pay the restitution, based on the fact that even though I
didn’t directly have nothing to do with the fall, per se; but it still was a result of my actions.”
(Emphasis added).
                                                 -6-
stress fracture of his ankle, a tear of his Achilles tendon, a fracture of his right hand, and a sprain

of his hip. His medical expenses from these injuries totaled $9,281.72.

       As required by the Supreme Court in Howell, the restitution ordered in this case was

directly caused by appellant’s criminal conduct of escaping from police custody. In Howell, the

loss suffered was the cost of a security system installed well after the defendant had committed

the burglary that served as the basis for the award of restitution. In the present case, the injuries

suffered by Lieutenant Davis occurred during the actual commission of appellant’s criminal

escape from custody. Therefore, we conclude that appellant’s escape was a “but for” cause of

Lieutenant Davis’s injuries that served as the basis for the restitution award. As such, there are

no issues of remoteness or attenuation that would otherwise limit the discretion of the trial court

to award restitution based on these facts. For those reasons, the trial court did not abuse its

discretion by awarding restitution in this case.

                                          III. CONCLUSION

       Pursuant to the Supreme Court’s decision in Howell, we conclude that the trial court did

not abuse its discretion when it ordered restitution for the financial loss suffered as a result of the

officer’s injuries. Accordingly, for the foregoing reasons, we affirm the trial court.

                                                                                             Affirmed.




                                                   -7-